DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nardini et al. (U.S. Publication No. 2011/0245819).
	Nardini et al. discloses a method for affixing a fixation member (18) to a target surgical location, the method comprising the steps of: engaging a fixation member with a receiving end of a laser device (82) that includes a laser source and an actuator that is in a first position, wherein the actuator prevents the laser source from emitting a laser beam when the actuator is in the first position (paragraph 55-56, it can be construed that the laser can be turned on and off, thus when the laser is off, the actuator is in a first position); inserting, after the engaging step, the fixation member at least partially into the target surgical location (Figure 5A, 5B); moving, during the inserting step, the actuator from the first position to an actuated position, such that the actuator does not prevent the laser source from emitting the laser beam; and causing the laser source to emit the laser beam to the fixation member, thereby deforming the fixation member in the target surgical location (paragraph 55, 56).
Regarding claim 2, the step of causing the laser source to emit the laser beam to the fixation member is in response to moving step (Paragraph 56).
Regarding claim 3, the actuator is a first actuator, and the laser device includes a second actuator, the method comprising a step of moving the second actuator from the first position to an actuated position, such that the second actuator does not prevent the laser source from emitting the laser beam. As can be construed from paragraphs 55 and 56, the laser device has two actuators (also depicted as two buttons in figures 5a and 5b) each actuator is actuated to active at laser, and when in the first position (i.e. off) the laser is prevented from emitting a beam). 
Regarding claim 4, the step of causing the laser source to emit the laser beam to the fixation member, is in response to the second moving step (paragraph 55, 56).
Regarding claim 5, the laser device includes a power source (86) arranged on a circuit with the laser source, and the causing step comprises electrically connecting the power source to the laser source so as to cause the laser source to emit the laser beam to the fixation member (paragraphs 5a, 5b).
Regarding claim 8. The method of claim 1, wherein the laser source is either a class 2, class 3, or class 4 laser source according to standard no. IEC 60825-1, and in the causing step, the laser device emits no more than an energy that a class 1 laser beam emits according to IEC 60825-1 (paragraph 45).
Regarding claim 11, at least one of the first actuator and the second actuator is in the first position, the laser device is in an inactive configuration, and when the first actuator and the second actuator are in the respective actuated positions, the laser device is in the active configuration. As stated above, the actuators being on/off switches as can be construed from paragraphs 55-56, anticipate the claim. 
Regarding claim 12, the laser device includes a power source (86) arranged on a circuit with the laser source, and the method comprises causing at least one electrical switch arranged on the circuit to close an electrical connection between the power source and the laser source. Actuating the actuators as disclosed in paragraphs 55-56 can be considered connected to electrical switches that turn the laser power source on and off.
Regarding claim 13, the step of moving the actuator from the first position to the actuated position closes the at least one electrical switch (same reasoning as claim 12).
Regarding claim 14, the laser device includes a power source (86) arranged on a circuit with the laser source, and the step of moving the second actuator causes the power source to be electrically connected to the laser source. Actuating the actuators as disclosed in paragraphs 55-56 can be considered connected to electrical switches that turn the laser power source on and off.
Regarding claim 15, the method causing a first electronic switch and a second electronic switch arranged on the circuit to close an electrical connection between the power source and the laser source (same reasoning as claim 14).
Regarding claim 16, the step of moving the first actuator to the respective actuated position causes the first electronic switch to close, and the step of moving the second actuator to the respective actuated position causes the second electronic switch to close the electrical connection between the power source and the laser source. As stated above, the on and off switches of the two switches in paragraphs 55-56 are used to close and open circuits when actuated. 
Regarding claim 17, the moving step comprises causing a conducting member of the actuator to contact a second conducting member supported by a body of the laser device so as to cause the first electronic switch to close. The movement of the on and off switches as disclosed above causes conducting members to open and close the electronic switch.
	Regarding claim 19, the moving step comprises causing the target surgical location to apply a force that displaces an actuation member of the actuator proximally (paragraph 56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardini et al. (U.S. Publication No. 2011/0245819) in view of Snow et al. (U.S. Publication No. 2014/0012289).
Nardini et al. discloses the claimed invention except for the second actuator comprises a magnetic field of magnet to move closer to the second electronic switch to cause the switch to close. Snow et al. teaches a medical device with control buttons 124, 126 that includes magnets forming a Hall-effect switch to cause the device to provide appropriate signals to function to the device (paragraph 84). It would have been obvious to one skilled in the art at the time the invention was made to construct the device of Nardini et al. with Hall-effect switches to in view of Snow et al. since substituting a known switch type for another would have a high opportunity for success. 

Allowable Subject Matter
Claims 6-7, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose a method for affixing a fixation member by engaging a fixation member with a receiving end of a laser device with an actuator that prevents the laser source from emitting a laser beam, inserting the fixation device into a target location, moving the actuator so that it does not prevent the laser source from emitting a laser and causing the laser source to emit the laser beam, wherein the engaging step unlocks the actuator. The fixation member is also fit such that the laser beam is not visible. 
The device further includes a stop member that prevents the actuator from moving.
The moving step comprises moving the fixation member towards the housing to cause the actuator to move. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775